Case: 09-60436     Document: 00511062259          Page: 1    Date Filed: 03/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 25, 2010
                                     No. 09-60436
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JING LIANG,

                                                   Petitioner

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A 077-776-985


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jing Liang has petitioned for review of the decision of the Board of
Immigration Appeals (BIA) denying her untimely motion to reopen removal
proceedings. This court applies a highly deferential abuse of discretion standard
when reviewing the BIA’s denial of a motion to reopen. Zhao v. Gonzales, 404
F.3d 295, 303 (5th Cir. 2005).
        Liang asserts that her untimely filing should be excused because of
changed country conditions.            See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60436    Document: 00511062259 Page: 2       Date Filed: 03/25/2010
                                 No. 09-60436

§ 1003.2(c)(2). The time limit on the filing of a motion to reopen does not apply
if, inter alia, the motion is “based on changed circumstances arising in the
country of nationality or in the country to which deportation has been ordered,
if such evidence is material and was not available and could not have been
discovered or presented at the previous proceeding.”        § 1229a(c)(7)(C)(ii);
§ 1003.2(c)(3)(ii); Zhao, 404 F.3d at 304.
      Liang makes no argument with respect to the BIA’s conclusion that official
documents submitted by her from the Peoples Republic of China were not
authenticated properly. Liang has, therefore, waived review of that conclusion.
See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004). Liang’s remaining
submissions do not show that, if Liang returns to China, she will be subject to
persecution because of changed country conditions. See § 1229a(c)(7)(C)(ii). The
BIA did not abuse its discretion by denying her motion to reopen. See Zhao, 404
F.3d at 303. The petition for review is
      DENIED.




                                          2